Citation Nr: 1229022	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  98-12 364A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for a lumbar spine disability, to include a rating in excess of 20 percent prior to April 13, 2006.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Son, Daughter and Friend




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active military service in the United States Army from August 1973 to October 1983.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision issued by the Department of Veterans (VA) Affairs Regional Office (RO) in New Orleans, Louisiana.  In that rating decision the RO increased the evaluation for the appellant's lumbar spine disability from 10 percent to 20 percent, effective October 22, 1996.  

The most recent Board action on this case occurred in April 2011; at that time the Board remanded the appellant's claim of entitlement to an evaluation in excess of 20 percent for his low back disability.  The case has now been returned to the Board for appellate review.

While the case was in remand status, the RO, in effect, increased the rating for the appellant's lumbar spine disability from 20 percent to 50 percent by granting service connection for the neurological manifestations of the lumbar spine disability and assigning a 20 percent evaluation for each leg.  The combined 50 percent evaluation was made effective as of April 13, 2006.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the service-connected disability does not represent the maximum rating available for a lumbar spine condition with orthopedic and neurological manifestations, the appellant's claim remains in appellate status, and the Board has identified the claim as stated on the title page.  

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim has been raised by the record, and has been added to the title page.

In March 2002, a Travel Board hearing was conducted at the RO before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the March 2002 hearing is no longer employed at the Board.  In March 2010, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  However, the appellant never responded and as noted in the March 2010 letter, a failure to respond would be considered as a desire for the case to proceed.  Therefore, as there is no outstanding hearing request, the case is ready for appellate review.

The Board notes that the regulations used to evaluate diseases and injuries of the spine have changed twice since the appellant submitted his increased rating claim in June 1997.  These changes became effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).  Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.
FINDINGS OF FACT

1.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's lumbar spine disability more closely approximated the criteria for pronounced intervertebral disc syndrome as of October 22, 1996.

2.  The appellant has never had any ankylosis of the lumbar spine or of the entire thoracolumbar spine.

3.  The appellant has not demonstrated more than moderate neurologic impairment in either leg due to the lumbar spine disability.

4.  As of October 22, 1996, the appellant's single musculoskeletal system disability was evaluated as 60 percent disabling.

5.  With resolution of doubt in the appellant's favor, the appellant's service-connected musculoskeletal system disability was of such severity as to preclude him from obtaining or retaining substantially gainful employment as of October 22, 1996.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an evaluation of 60 percent, but not more, for his lumbar spine disability were met as of October 22, 1996.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1996).

2.  The criteria for an evaluation in excess of 60 percent for the lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

3.  Giving the benefit of the doubt to the Veteran, the requirements for a total evaluation based on individual unemployability (TDIU) due to service-connected disability were met as of October 22, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in May 2008 provided the appellant with the Dingess notice.

In the present case, the unfavorable May 1998 rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current 38 U.S.C.A. § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the 38 U.S.C.A. § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the appellant was provided with VCAA notice letters in October 2002, March 2004, and May 2008.  While these letters were issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2002, March 2004, and May 2008 VCAA letters were issued, the Veteran's claim was readjudicated in the July 2007, November 2009, and November 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's retired military, VA and private medical treatment reports have been associated with the claims file.  The appellant's Social Security Administration (SSA) and workers compensation (Department of Labor) disability records have also been associated with the claims file.  The appellant, and others, were able to provide testimony at his March 2002 Travel Board hearing.  The appellant was afforded VA medical examinations in January 1998, April 1999, December 2004, April 2006, May 2007, and November 2011.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

These VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the lumbar spine disability and demonstrated objective evaluations.  The examiners were able to assess and record the status of the appellant's lumbar spine.

The January 1998, April 1999, December 2004, April 2006, May 2007, and November 2011 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these examinations was in any way incorrectly conducted.  It is not shown that any VA examiner failed to address the clinical significance of the appellant's lumbar spine disability.  

Further, each VA examination report addressed the applicable rating criteria.  As a result, additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for his lumbar spine disability, as well as the assistance VA would provide.  It appears that all obtainable evidence identified by the Veteran relative to his lumbar spine disability claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for an examination as directed by the April 2011 Board remand.  Therefore, substantial compliance has been achieved.

Thus, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

During his March 2002 Travel Board hearing, the appellant testified that he was taking prescribed narcotics and muscle relaxants for his back pain and spasms.  He said that he reinjured his back in 1996, and that he was unable to even sit down in a restaurant to eat without hurting.  The appellant stated that he could stand for only a few minutes, that he would get muscles spasms in his back and legs, that his leg muscles were weak and that he had great pain from the back disability that radiated into his legs.  He further stated that he had not been able to work since October 1996, and that he had had three back surgeries since October 1996.  The appellant's son testified that his father had much difficulty taking care of household tasks.  His daughter testified that she and her brother had to do a lot of things around the house because the appellant was incapable of doing them.  A friend of the appellant testified that the appellant was not able to do a lot of things he would like to do because of the back disability and that he needed help from others.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

While the appellant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, at 262 (1994).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Pain and problems with movement are the sorts of observable events that are amenable to lay observation.

The evidence of record includes written statements from three friends of the appellant; the letters were received by VA in March 2002.  These friends indicated that the appellant had longstanding problems with his back, that his back had gone out regularly, and that he had problems standing or bending for long periods of time.

A.  Medical evidence

Review of the medical evidence of record reveals that the appellant incurred a back injury at work while lifting heavy furniture in October 1996.  MRI examination of the appellant's lumbar spine was accomplished that same month and revealed the presence of bulging disc material posteriorly at the L4-5 level.  Axial images at this level showed a small disc fragment extending from the midline to the left.  The impression was asymmetric disc at L4-5.  A February 1997 CT scan indicated a left posteriolateral protrusion at the L4-5 level.  There was also some mild deformity of the left anterolateral aspect to the thecal sac.  A February 1997 EMG study revealed evidence of denervation on the left extensor hallucis longus and extensor dictorum brevis muscle which suggested a mild L5 root lesion on the left side.  The rest of the EMG study was considered to be within the range of normal variation. 

The appellant underwent lumbar spine surgery (bilateral laminectomies and diskectomies at L4-5) in April and September of 1997.  A July 1997 MRI indicated the presence of post-surgical changes at the L4-5 level.  Some fibrosis was noted in the left side of the spinal canal anterolaterally.  A December 1997 MRI of the appellant's lumbar spine demonstrated an L4-5 left laminectomy, L4-5 left lateral epidural fibrosis and an L4-5 left lateral disk herniation. 

The appellant underwent a VA medical examination in January 1998; he complained of low back pain since 1979, and said he re-injured his back in October 1996.  The appellant said that he had experienced continuous pain in the upper thoracic spine and the lower back since the recent injury.  The appellant described his pain as radiating to both legs, along the lateral thigh and lateral lower legs to the feet.  He occasionally used a cane.  At the examination, the Veteran requested that he be allowed to lie on the examination table, and the examiner noted that while in the waiting room, the Veteran was lying on the couch in the waiting room.  On physical examination, there was tenderness to palpation at the L3, L4, and L5 levels, but no postural or musculature abnormalities were noted.  The appellant had a two-inch scar over the mid-lumbar spine; the examiner described the scar as normal.  The appellant exhibited forward flexion of 70 degrees and backward extension of 10 degrees; this motion was accomplished with moderate pain.  Rotation to the left and right was normal and bending to the left and right was normal.  Radiographic examination revealed mild narrowing of the L4-5 disc space suggesting degenerative disc disease at that level.  The remainder of the disc spaces were intact.  The sacroiliac joints were normal and no spondylolisthesis was seen.  The clinical impression was probable degenerative disc disease L4-5.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, and opined that it was at least as likely as not that the Veteran's service connected back disability was aggravated by the injury he sustained in October 1996.

In March 1998, the appellant underwent another back surgery.  The surgery involved the insertion of BAK cages and an anterior interbody fusion and repeat laminectomy/diskectomy at the L4-L5 level.  

The appellant underwent a CT scan of the low back in August 1998; postsurgical changes at L4-5 without defined associated abnormality were seen.  The rest of the postmyelographic CT study of the L-spine was negative.  An EMG study dated in August 1998 revealed minimal electromyographic changes in the lower lumbar paraspinous area and along L5 root bilaterally, probably secondary to a previous laminectomy.  Otherwise the electromyography and nerve conduction studies were considered to be within the range of normal variation.  

A September 1998 letter from the appellant's orthopedic surgeon stated that the appellant was unable to work due to his lumbar spine.  A January 1999 letter from this physician stated that the appellant had a markedly antalgic gait with lumbar spasm and difficulty ambulating.  The orthopedic surgeon said that there was no way the appellant could return to work.  The physician also stated, in a March 1999 letter, that the appellant had been continuously disabled since he was initially seen in March 1996, and that he would, in all likelihood, be permanently and totally disabled from gainful employment.  

The appellant's rehabilitation specialist wrote, in March 1999, that the appellant was at maximum improvement and that his functional capacity evaluations did not show any evidence that the appellant could work.  The physician stated that the appellant was permanently and totally disabled from work.  

The appellant underwent another VA medical examination in April 1999; the examiner reviewed the appellant's medical history.  The appellant complained of continuous severe back pain as well as constant pain in both of his legs.  He said that the pain radiated to the lateral thighs and lateral part of the feet and on the lateral border of the foot and toes bilaterally, adding that he did not get much relief from his pain medication.  He denied current urinary incontinence.  The appellant also complained of tingling and numbness in his feet and legs and said that his back hurt more with standing or walking.  On physical examination, the appellant had generalized hyperreflexia of 1+ throughout with the exception of the ankle jerks which were not obtainable.  Motor testing of the lower extremities was limited due to severe low back pain.  The appellant was noted to walk with a cane and to have a somewhat lordotic posture.  He dragged his right leg and was unable to walk on his heels or toes due to severe pain.  A CT of the lumbar spine again revealed surgical changes to L4-L5 levels without evidence of other abnormality.  The VA examiner rendered a diagnosis of status post lumbar spine surgery with residual chronic severe low back pain and bilateral lumbar radiculopathy. 

A January 2000 letter from the appellant's orthopedic surgeon, who had treated the appellant since March, noted that the Veteran had a lumbar laminectomy and discectomy in April 1997 and again in September 1997, and then an anterior lumbar interbody fusion in March 1998.  The letter stated that the appellant had experienced significant pain and disability since his March 1998 surgery.  The doctor stated that the appellant had not been able to be employed in any gainful occupation.

The appellant was seen in the emergency room at an Army hospital in September 2000 for complaints of increasing low back pain that radiated into the testicles and lower extremities associated with some numbness, tingling, weakness and loss of sensation in the lower extremities.  The appellant also reported experiencing some intermittent urinary incontinence at times.  Physical examination of the spine revealed mild spinal process area tenderness with a healed scar.  He was noted to have a marked decrease of his range of motion due to pain.  Reflexes were symmetrical and 0-1+.  Sensation to light touch was grossly intact in the lower extremities and motor function was grossly within normal limits.  Straight leg raising was markedly positive bilaterally.  The clinical impression was acute and chronic low back pain secondary to herniated lumbosacral disc disease. 

The appellant underwent another VA medical examination in December 2004; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of back pain 8/10 and weakness in both legs.  It was noted that he used a cane.  The appellant reported that the back pain radiated to both of his legs.  On physical examination, the appellant exhibited forward flexion of 70 degrees, backward extension of 25 degrees, right and lateral flexion of 20 degrees each, and right and left lateral rotation of 20 degrees each.  This motion was accomplished with pain.  After repetition, he demonstrated forward flexion of 60 degrees, backward extension of 20 degrees, right and lateral flexion of 20 degrees each, and right and left lateral rotation of 20 degrees each.  Pain was indicated to be 8/10 throughout.  Neurologic examination indicated weakness of both lower legs 4/5.  There was no finding of incapacitation by a doctor in the last year.  Radiographic examination revealed previous surgery at L5-S1, left side, and disc surgery at L4-L5.  The examiner rendered a diagnosis of lumbar disc disease, status post surgery.  The examiner stated that the appellant had limited of motion of the lumbar spine, as well as weakness, fatigability and incoordination of his lower back.

The appellant underwent another VA medical examination in April 2006; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of pain radiating down both legs to the feet.  The appellant reported some bladder problems and said that he had not worked since 1996.  He gave a history of constant urinary incontinence, urinary frequency, urinary urgency, erectile dysfunction, leg or foot weakness, numbness, and paresthesias.  He also reported daily fecal incontinence, falls, unsteadiness, urinary retention, and obstipation.  The appellant reported back flare-ups lasting two to three days that occurred weekly and were severe in nature.  He said that his pain levels on flare-up were 8/10.  Precipitating factors were weather changes, overexertion, sitting, bending and twisting.  The appellant said he experienced fatigue, stiffness, pain, and spasm of the low back that were severe in nature.  He reported moderate weakness of the legs.  Pain was noted to radiate to both legs, but no bed rest had ever been ordered.  

On physical examination, there was mild lumbar lordosis, but otherwise no abnormal spinal curvature and no ankylosis of the spine.  The examiner observed lumbar spine sacrospinalis with moderate spasm, atrophy, guarding, pain with motion, tenderness, and weakness left and right.  The muscle spasms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing of the thoracolumbar spine, the appellant exhibited forward flexion of 20 degrees, extension of 10 degrees, right and left lateral flexion of 10 degrees each, and right and left lateral rotation of 10 degrees each; this motion was accomplished with pain in all planes.  Repetitive use showed the same results.  Motor examination indicated levels of 4/4 in each lower extremity.  Sensory testing was decreased in each lower extremity.  The appellant exhibited L5 nerve root change on the left at the lateral thigh, calf, foot dorsal, and plantar.  On the right, there was L4 nerve root change from the lateral thigh to knee.  Knee and ankle jerks were absent bilaterally.  Lasegue's sign was negative.  Radiographic examination revealed mild degenerative changes, evidence of previous surgery with a metallic orthopedic insert at L4-5 and multiple hemoclips.  The examiner rendered a diagnosis of degenerative disc and joint disease of the lumbar spine L4-5, status post L4-5 anterior fusion.

The appellant was afforded another VA medical examination in May 2007; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of pain radiating down both legs to the feet.  The appellant reported urgency, frequency and nocturia, but he denied stress incontinence.  He also reported constipation and he denied incontinence.  A review of systems indicated no history of urinary incontinence, fecal incontinence, obstipation, unsteadiness, visual dysfunction, or dizziness.  A history of urinary urgency, urinary frequency, erectile dysfunction, numbness, parenthesis, leg or foot weakness, and falls was noted.  The appellant complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain, with pain (weakness, numbness, and burning) radiating to the legs and feet.  His flare-ups were described as moderate, occurring weekly and lasting one to two days.  Precipitating factors included pushing, pulling and lifting.  The appellant said that he would lose 40% of his range of motion during a flare-up.  The examiner stated that no bed rest had been ordered by the appellant's physician.  The appellant was noted to have a cane, a walker, and a wheelchair, and he said that he unable to walk for more than a few yards.  

On physical examination, spasms, atrophy, guarding, pain with motion, tenderness, and weakness were observed on the left and right thoracic sacraspinalis.  The muscle spasms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was kyphosis and lumbar flattening, but otherwise no abnormal spinal curvature was present.  Motor examination was normal on the right with a slight decrease on the left.  Sensory testing was decreased in the lower extremities.  The appellant exhibited L5 partial nerve root change on the right and left.  Knee and ankle jerks were decreased bilaterally.  There was no spinal ankylosis.  The appellant demonstrated forward flexion of 30 degrees, extension of 10 degrees, right and left lateral flexion of 20 degrees each, right lateral rotation of 20 degrees, and left lateral rotation of 10 degrees; the range of motion was accomplished with pain in all planes.  Repetitive use showed no additional loss of motion.  Lasegue's sign was negative.  The examiner rendered a diagnosis of degenerative disc and joint disease of the lumbar spine, L4-5, post fusion status. 

Review of the appellant's VA medical treatment records dated between 1998 and 2011 demonstrate that the appellant has been receiving ongoing treatment for degenerative joint and disc disease, with low back pain and associated lumbar radiculopathy.  He has been prescribed pain medication and muscle relaxants.  He has undergone physical therapy and pain management.  He was never given a diagnosis of urinary or fecal incontinence.  For example, both a May 2002 psychiatry note and a September 2004 ambulatory/outpatient care note include a medical diagnosis/ problem list in which no bladder or bowel condition is included.  An August 2008 ambulatory/outpatient care note includes a review of systems; the appellant denied loose bowels and frequent urination.  A July 2010 ophthalmology note included a medical history list of active problems and loss of bladder or bowel control or similar problem was not listed.  A November 2011 ambulatory/outpatient care note includes a medical problem list in which no mention of urinary or fecal incontinence is included. 

The appellant underwent another VA medical examination in November 2011; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of constant back pain that radiated intermittently to the legs, the left being worse than right.  He said that he could not walk for more than 50 yards, that he used a cane, that he was unable to bend or lift and that he used a wheelchair or scooter when shopping.  The appellant also reported intermittent urinary urgency, but denied having bladder or bowel incontinence.  He said that he experienced flare-ups two to three times per month; these lasted two to three days.  He also said that his range of motion was limited by 50 percent during the flare-ups.  The appellant was described as ambulatory with a cane with a slow antalgic gait and a slightly stooped posture.  

On physical examination, the appellant demonstrated 50 degrees of forward flexion, 10 degrees of extension, 15 degrees of right and left lateral flexion and 20 degrees of right and left lateral rotation.  This motion was accompanied by pain in all planes.  Repetitive motion yielded some loss of range of motion; and weakened movement, fatigability and interference with sitting, standing and/or weight-bearing were all noted by the examiner.  There was tenderness to palpation and spasms of the bilateral lumbar paraspinal muscles.  These were severe enough to result in an abnormal gait.  Motor testing was decreased bilaterally, but no atrophy was present.  Ankle jerks were absent bilaterally.  Sensory testing was decreased in each lower extremity.  There was mild numbness in the lower extremities.  The examiner stated that the appellant's sciatic nerves were affected by the low back disability and that this was moderate in severity.  The examiner stated that the appellant had not had any incapacitating episodes.  The examiner also stated that the appellant's surgical scars were not painful, unstable or greater than 39 square centimeters in total size.  The examiner rendered a diagnosis of degenerative disc disease with arthritis of the thoracolumbar spine.  The examiner stated that the lumbar spine disability prevented the appellant from performing substantial gainful employment, including in a sedentary occupation.

B.  Legal analysis

In October 1996, a 20 percent evaluation was warranted for moderate limitation of motion of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1996).  Under Diagnostic Code 5295, a 20 percent evaluation was warranted for a lumbosacral strain when there was muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position.  A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1996).  

A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  A 40 percent evaluation was warranted for a severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion under Diagnostic Code 5295 (1996).

A 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine and a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1996).

A 40 percent evaluation was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent rating was warranted when a low back disorder produced or more nearly approximated pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.7, Diagnostic Code 5293 (1996). 

Another factor to consider is the degree of pain experienced by the Veteran.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has consistently described to physicians his subjective complaints of chronic pain, radicular symptoms and pain on use.  Objective medical evidence dating back to October 1996 shows findings of decreased range of motion, as well as some tenderness, some loss of reflexes, some spasms and sciatic nerve irritation.

These findings of record more closely approximate the clinical findings for a 60 percent evaluation under Diagnostic Code 5293 than any of the lower evaluations under that same code, including the 40 percent evaluation.  Thus, the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  Therefore, with benefit of the doubt going to the appellant, a 60 percent evaluation is assigned for the lumbar spine disability as of October 22, 1996.  This is the maximum evaluation available under Diagnostic Code 5293.

At no time since October 1996 has the appellant exhibited ankylosis of the lumbar spine of any kind.  Therefore, Diagnostic Codes 5286 and 5289 are not for application.

As such, a 60 percent rating is the highest rating available for the Veteran's service connected lower back disability under the regulations in effect at the time he filed his claim.

As noted in the introduction, during the course of his appeal, the regulations governing evaluation of spinal disabilities were revised.  As such, the Board must consider whether a rating in excess of 60 percent is warranted for the Veteran's lower back disability.  For the following reasons, the Board concludes that it is not.

Effective from September 23, 2002, the criteria for rating intervertebral disc syndrome were changed.  67 Fed. Reg. 54345-554349 (Aug. 22, 2002).  Disc syndrome, under these criteria, was to be evaluated on the basis of incapacitating episodes over the previous 12 months or by combining separate ratings of its chronic orthopedic and neurologic manifestations, whichever method resulted in the higher rating.  Id.  Incapacitating episodes having a total duration of at least six weeks during the previous 12 months warranted a 60 percent rating.  Id.  This was the highest rating available under this code.  Incapacitating episodes were defined as those of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  Id.  "Chronic" orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  Id.  

However, as described in the evidentiary discussion, there has been no evidence presented showing that bed rest has been prescribed to treat any incapacitating episodes of intervertebral disc syndrome.  Moreover, 60 percent is the highest rating assignable based on incapacitating episodes and bed rest.

The enumerated criteria for back disabilities set forth in VA's Schedule were again changed, effective September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change revised the spine criteria to "ensure that it uses current medical terminology and unambiguous criteria, and [to ensure] that it reflects medical advances that have occurred since the last review."  It addition to renumbering the Diagnostic Codes, it also provided a new "General Rating Formula for Diseases and Injuries of the Spine," under which it is contemplated that all spine disabilities will be evaluated.  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  (The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced by the appellant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described to physicians his subjective complaints of chronic pain, spasms and pain on use.  Objective medical evidence shows findings of decreased range of motion, as well as some tenderness, some spasms and sciatic nerve irritation.

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an evaluation in excess of 60 percent is not warranted at any point during the appeal period.  In order for an evaluation in excess of 60 percent to be awarded, the appellant would have to demonstrate unfavorable ankylosis of the entire spine.  This is so under the old or new rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a (2004).  No ankylosis of the lumbar spine has been clinically demonstrated in the medical evidence of record dated between October 1996 and November 2011.  

Additionally, the criteria for rating intervertebral disc syndrome that became effective in September 2002 allowed for rating chronic orthopedic and neurologic manifestations separately and then combining the two ratings.  Under Diagnostic Code 5292, a 40 percent evaluation is warranted for severe limitation of motion of the lumbar spine.  Under the revised regulations, a 40 percent rating base on limitation of motion requires that forward flexion of the lumbar spine be limited to 30 degrees or less.  However, as described above, the Veteran has only demonstrated such a degree of limitation of motion on one occasion during the course of his appeal (at the December 2004 VA examination), and has demonstrated considerably more forward flexion when tested both prior to and since that examination.  Nevertheless, as a point of demonstration to show that a rating in excess of 60 percent is not warranted, the Board will assume a 40 percent rating for limitation of motion.

The neurological symptomatology of the appellant's low back disability resulted in findings of bilateral moderate sciatic nerve involvement of both lower extremities, as well as radiologic findings of degenerative disc disease.  For example, at the Veteran's most recent VA examination in November 2011, the examiner stated that the appellant's sciatic nerves were affected by the low back disability and that this was moderate in severity.  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve), Diagnostic Code 8521 (for the external popliteal nerve/common peroneal), Diagnostic Code 8522 (for the musculocutaneous nerve/superficial peroneal), Diagnostic Code 8523 (for the anterior tibial nerve/deep peroneal), Diagnostic Code 8524 (for the internal popliteal nerve/tibial), and Diagnostic Code 8529 (for the external cutaneous nerve of the thigh).  For each of the codes, moderate incomplete paralysis warrants a 20 percent evaluation at most.  The clinical evidence of record does not reveal severe incomplete paralysis and accordingly, a 20 percent rating or less, but not more, is warranted for the appellant's neurological symptomatology in each lower extremity.

The separate orthopedic and neurologic evaluations must now be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. § 4.26.  In this case, the Board will assume the highest rating of 40 percent available for orthopedic manifestations of a lumbar spine disability under Diagnostic Code 5292.  (A 40 percent evaluation is also warranted for favorable ankylosis of the lumbar spine under Diagnostic Code 5289.)  38 C.F.R. § 4.26 provides that when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  As such, because the neurologic impairment impacts both lower extremities, the bilateral factor is triggered.  Thus, the two 20 percent ratings are combined using the table in 38 C.F.R. § 4.25, yielding a rating of 36.  Then 10 percent of 36 (e.g. 3.6) is added making 39.6, which is then rounded to 40.  The 40 percent rating for orthopedic manifestations of lumbar spine disability is then combined with the 40 percent rating for the combined (bilateral) right and left sciatic neurological manifestations of the lumbar spine disability, resulting in a "raw" combined rating of 64 percent.  This final "raw" rating must next be converted to the nearest degree divisible by 10, and all raw ratings ending in 5's must be adjusted upward.  The appellant's raw 64 percent rating thus becomes a final combined rating of 60 percent.  This combined rating is equal to the 60 percent evaluation granted above under the previous version of Diagnostic Code 5293.  As discussed above, there is no basis for higher separate evaluations in excess of those amounts.

While the appellant has complained of bladder and bowel problems, he has not been diagnosed with any bowel or bladder manifestations of his lumbar spine disability.  Consideration has been given to assigning separate ratings under the various diagnostic codes.  It is concluded that such an analysis would not afford the appellant a combined evaluation that is in excess of 60 percent.  The pain and functional limitations caused by the appellant's lumbar spine disability are contemplated in the 60 percent rating that is currently assigned.  

In order for a higher evaluation to be awarded for the orthopedic manifestations, the appellant would have had to have favorable ankylosis of the entire spine.  However, there is no medical evidence showing that he has ever had ankylosis of any part of the spine.  The Board has also considered the degree of limitation of motion that the appellant had in each plane, which in this case was moderate to severe.  Additionally, there was no suggestion in the record that his pain and the functional loss caused thereby equated to any disability greater than contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings under the various diagnostic codes.  It is concluded that such an analysis would not afford the appellant a combined evaluation that is excess of 60 percent.  The pain and functional limitations caused by the lumbar spine disability are contemplated in the 60 percent rating that is currently assigned.  

Upon review of all the evidence of record, including lay statements, and in light of the above rating criteria, the Board concludes that the evidence does not support a schedular evaluation in excess of 60 percent for the appellant's lumbar spine disability.  The clinical findings for the appellant, as described above, are more akin to the kind of findings contemplated by the criteria for the 60 percent rating, whether analyzed under the old or the revised criteria.  Therefore, an evaluation in excess of the assigned 60 percent rating would not be warranted under the rating criteria at any point during the appeal period.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of the currently assigned 60 percent evaluation for the lumbar spine disability.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the appellant's lumbar spine disability.  The appellant's low back disability is manifested by impairment in occupational functioning and there is no indication in the record that the average industrial impairment from the lumbar spine disability would be in excess of that contemplated by the currently assigned 60 percent rating.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Moreover, the Board finds no evidence that the lumbar spine disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the low back disability on appeal that would render impractical the application of the regular schedular standards.  The various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for disorders of the spine.  For these reasons, referral for extraschedular consideration is not warranted for the appellant's disability of the lumbar spine.

Accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from his low back disability would be in excess of that contemplated by the assigned 60 percent rating.  The Board has already elevated the rating to 60 percent based, in part, on the appellant's descriptions of the severity of the overall disability and with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In short, the rating criteria contemplate not only the appellant's symptoms but also the severity of his lower back disability.  As a result, the manifestations of his lumbar spine disability are not in excess of those contemplated by the 60 percent rating assigned beginning October 1996.  

The Board has considered whether any additional "staged" rating beyond the current 60 percent rating granted is appropriate.  The Board has not found any additional variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged rating for the low back disability since October 19966.  The record does not show any varying levels of disability for the low back disability.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it must be ratable at 60 percent or more, and if there are two or more disabilities at least one disability must be ratable at 40 percent or more and the combined rating must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.19.

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Service connection has been established for the following compensable disabilities: degenerative disc disease of the lumbar spine with right and left sciatic neuropathy; evaluated as 60 percent disabling; and fracture of the first metatarsal of the left foot, with degenerative joint disease, evaluated as 10 percent disabling.  The combined evaluation of the service-connected disabilities is 60 percent, effective October 22, 1996.  Because the appellant's lower back disability is rated at 60 percent, it meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

The question remaining for the Board is whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  There is evidence of record on both sides of that question.  There is medical evidence and lay evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected low back disability.  The appellant has presented statements that he is incapable of working due to his service-connected lumbar spine disability.  

As reflected in the November 2011 rating action, the appellant last worked in 1996, and he was awarded Social Security disability benefits as of February 1997, based on the effects of his back condition on his ability to work.  There are private medical statements of record dating back to 1997 that state that the appellant was unable to engage in any employment as a result of his October 1996 back injury.  Moreover, at the appellant's most recent VA examination in November 2011, the examiner opined that the appellant's service-connected lumbar spine disability prevented him from participation in any substantially gainful employment, whether in a physical occupation or in a sedentary occupation.

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the service-connected lumbar spine disability  The moderate to severe limitation of the ability to sit, walk, stand and climb stairs, the low back pain, the decreased capacity due to pain and spasms and the drowsiness from pain medication do interfere with the appellant's capacity to engage in substantially gainful employment.  Therefore, the Board concludes that entitlement to a total evaluation based on individual unemployability due to service-connected disability has been established as of October 1996.

	
ORDER

An evaluation of 60 percent, but not more, for the appellant's lumbar spine disability is granted, effective in October 1996, and subject to the law and regulations governing the award of monetary benefits.

An evaluation in excess of 60 percent for the lumbar spine disability is denied.

A total disability evaluation based on individual unemployability (TDIU) is granted, effective October 22, 1996, and subject to the law and regulations governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


